Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of July 18, 2017 by and between Federal Street Acquisition Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-218858 (the
“Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-half of one warrant, each whole warrant entitling
the holder thereof to purchase one share of Common Stock (such initial public
offering hereinafter referred to as the “Offering”), has been declared effective
as of the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Citigroup Global Markets Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as representatives (the “Representatives”)
of the several underwriters (the “Underwriters”) named therein; and

 

WHEREAS, as described in the Prospectus, $400,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $460,000,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $14,000,000, or $16,100,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, IT IS AGREED:

 

1.                                      Agreements and Covenants of Trustee. 
The Trustee hereby agrees and covenants to:

 

(a)                                 Hold the Property in trust for the
Beneficiaries in accordance with the terms of this Agreement in the Trust
Account established by the Trustee at J.P. Morgan Chase Bank, N.A. and at a
brokerage institution selected by the Trustee that is reasonably satisfactory to
the Company;

 

(b)                                 Manage, supervise and administer the Trust
Account subject to the terms and conditions set forth herein;

 

(c)                                  In a timely manner, upon the written
instruction of the Company, invest and reinvest the Property in United States
government securities within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended, having a maturity of 180 days or less, or in
money market funds meeting the conditions of paragraphs (d)(1), (d)(2),
(d)(3) and (d)(4) of Rule 2a-7 promulgated under the Investment Company Act of
1940, as amended (or any successor rule), which invest only in direct U.S.
government treasury obligations, as determined by the Company; the Trustee may
not invest in any other securities or assets, it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder;

 

(d)                                 Collect and receive, when due, all interest
or other income arising from the Property, which shall become part of the
“Property,” as such term is used herein;

 

(e)                                  Promptly notify the Company and the
Representatives of all communications received by the Trustee with respect to
any Property requiring action by the Company;

 

(f)                                   Supply any necessary information or
documents as may be requested by the Company (or its authorized agents) in
connection with the Company’s preparation of the tax returns relating to assets
held in the Trust Account;

 

(g)                                  Participate in any plan or proceeding for
protecting or enforcing any right or interest arising from the Property if, as
and when instructed by the Company to do so;

 

(h)                                 Render to the Company monthly written
statements of the activities of, and amounts in, the Trust Account reflecting
all receipts and disbursements of the Trust Account;

 

(i)                                     Commence liquidation of the Trust
Account only after and promptly after (x) receipt of, and only in accordance
with, the terms of a letter from the Company (“Termination Letter”) in a form
substantially similar to that attached hereto as either Exhibit A or Exhibit B
signed on behalf of the Company by its President, Chief Financial Officer,
Secretary or Chairman of the board of directors of the Company (the “Board”) or
other authorized officer of the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account, including
interest not previously released to the

 

--------------------------------------------------------------------------------


 

Company to fund its working capital requirements (such withdrawals to be subject
to an annual limit of $750,000), and/or to pay its franchise and income taxes
(less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses), only as directed in the Termination Letter and the other
documents referred to therein, or (y) upon the date which is 24 months after the
closing of the Offering if a Termination Letter has not been received by the
Trustee prior to such date, in which case the Trust Account shall be liquidated
in accordance with the procedures set forth in the Termination Letter attached
as Exhibit B and the Property in the Trust Account, including interest not
previously released to the Company to fund its working capital requirements
(such withdrawals to be subject to an annual limit of $750,000), and/or to pay
its franchise and income taxes (less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses) shall be distributed to the
Public Stockholders of record as of such date; provided, however, that in the
event the Trustee receives a Termination Letter in a form substantially similar
to Exhibit B hereto, or if the Trustee begins to liquidate the Property because
it has received no such Termination Letter by the date which is 24 months after
the closing of the Offering, the Trustee shall keep the Trust Account open until
twelve (12) months following the date the Property has been distributed to the
Public Stockholders;

 

(j)                                    Upon written request from the Company,
which may be given from time to time in a form substantially similar to that
attached hereto as Exhibit C (a “Tax Payment Withdrawal Instruction”), withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the property requested by the Company to cover any income or franchise
tax obligation owed by the Company as a result of assets of the Company or
interest or other income earned on the Property, which amount shall be delivered
directly to the Company by electronic funds transfer or other method of prompt
payment, and the Company shall forward such payment to the relevant taxing
authority; provided, however, that to the extent there is not sufficient cash in
the Trust Account to pay such tax obligation, the Trustee shall liquidate such
assets held in the Trust Account as shall be designated by the Company in
writing to make such distribution so long as there is no reduction in the
principal amount initially deposited in the Trust Account; provided, further,
that if the tax to be paid is a franchise tax, the written request by the
Company to make such distribution shall be accompanied by a copy of the
franchise tax bill from the State of Delaware for the Company and a written
statement from the principal financial officer of the Company setting forth the
actual amount payable (it being acknowledged and agreed that any such amount in
excess of interest income earned on the Property shall not be payable from the
Trust Account). The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request;

 

(k)                                 Upon written request from the Company, which
may be given from time to time in a form substantially similar to that attached
hereto as Exhibit D (a “Stockholder Redemption Withdrawal Instruction”), the
Trustee shall distribute on behalf of the Company the amount requested by the
Company to be used to redeem shares of Common Stock from Public Stockholders
properly submitted in connection with a stockholder vote to approve an amendment
to the Company’s amended and restated certificate of incorporation that would
affect the substance or timing of the Company’s obligation to redeem 100% of its
public shares of Common Stock if the Company has not consummated an initial
Business Combination within such time as is described in the Company’s amended
and restated certificate of incorporation. The written request of the Company
referenced above shall constitute presumptive evidence that

 

--------------------------------------------------------------------------------


 

the Company is entitled to distribute said funds, and the Trustee shall have no
responsibility to look beyond said request; and

 

(l)                                     Not make any withdrawals or
distributions from the Trust Account other than pursuant to Sections 1(i),
1(j) or 1(k) above.

 

2.                                      Agreements and Covenants of the
Company.  The Company hereby agrees and covenants to:

 

(a)                                 Give all instructions to the Trustee
hereunder in writing, signed by the Company’s Chairman of the Board, President,
Chief Financial Officer or Secretary. In addition, except with respect to its
duties under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it, in good faith and with reasonable care, believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b)                                 Subject to Section 4 hereof, hold the
Trustee harmless and indemnify the Trustee from and against any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any action taken by it hereunder and
in connection with any action, suit or other proceeding brought against the
Trustee involving any claim, or in connection with any claim or demand, which in
any way arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim; provided that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel;

 

(c)                                  Pay the Trustee the fees set forth on
Schedule A hereto, including an initial acceptance fee, annual administration
fee, and transaction processing fee which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees unless and until it is distributed to the
Company pursuant to Sections 1(i) through 1(k) hereof. The Company shall pay the
Trustee the initial acceptance fee and the first annual administration fee at
the consummation of the Offering. The Trustee shall refund to the Company the
monthly fee (on a pro rata basis) with respect to any period after the
liquidation of the Trust Account. The Company shall not be responsible for any
other fees or charges of the Trustee except as set forth in this Section 2(c),
Schedule A and as may be provided in Section 2(b) hereof;

 

--------------------------------------------------------------------------------


 

(d)                                 In connection with any vote of the Company’s
stockholders regarding a merger, capital stock exchange, asset acquisition,
stock purchase, reorganization or similar business combination involving the
Company and one or more businesses (the “Business Combination”), provide to the
Trustee an affidavit or certificate of the inspector of elections for the
stockholder meeting verifying the vote of such stockholders regarding such
Business Combination;

 

(e)                                  Provide the Representatives with a copy of
any Termination Letter(s) and/or any other correspondence that is sent to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after it issues the same;

 

(f)                                   Unless otherwise agreed between the
Company and the Representatives, ensure that any Instruction Letter (as defined
in Exhibit A) delivered in connection with a Termination Letter in the form of
Exhibit A expressly provides that the Deferred Discount is paid directly to the
account or accounts directed by the Representatives on behalf of the
Underwriters prior to any transfer of the funds held in the Trust Account to the
Company or any other person; and

 

(g)                                  Instruct the Trustee to make only those
distributions that are permitted under this Agreement, and refrain from
instructing the Trustee to make any distributions that are not permitted under
this Agreement; and

 

(h)                                 Within four (4) business days after the
Underwriters exercise the over-allotment option (or any unexercised portion
thereof) or such over-allotment expires, provide the Trustee with a notice in
writing of the total amount of the Deferred Discount, which shall in no event be
less than $14,000,000.

 

3.                                      Limitations of Liability.  The Trustee
shall have no responsibility or liability to:

 

(a)                                 Imply obligations, perform duties, inquire
or otherwise be subject to the provisions of any Agreement or document other
than this Agreement and that which is expressly set forth herein;

 

(b)                                 Take any action with respect to the
Property, other than as directed in Section 1 hereof, and the Trustee shall have
no liability to any party except for liability arising out of the Trustee’s
gross negligence, fraud or willful misconduct;

 

(c)                                  Institute any proceeding for the collection
of any principal and income arising from, or institute, appear in or defend any
proceeding of any kind with respect to, any of the Property unless and until it
shall have received instructions from the Company given as provided herein to do
so and the Company shall have advanced or guaranteed to it funds sufficient to
pay any expenses incident thereto;

 

(d)                                 Refund any depreciation in principal of any
Property;

 

(e)                                  Assume that the authority of any person
designated by the Company to give instructions hereunder shall not be continuing
unless provided otherwise in such

 

--------------------------------------------------------------------------------


 

designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f)                                   The other parties hereto or to anyone else
for any action taken or omitted by it, or any action suffered by it to be taken
or omitted, in good faith and in the Trustee’s best judgment, except for the
Trustee’s gross negligence, fraud or willful misconduct. The Trustee may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, which counsel may be the Company’s counsel), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which the Trustee believes,
in good faith and with reasonable care, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee, signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

(g)                                  Verify the accuracy of the information
contained in the Registration Statement;

 

(h)                                 Provide any assurance that any Business
Combination entered into by the Company or any other action taken by the Company
is as contemplated by the Registration Statement;

 

(i)                                     File information returns with respect to
the Trust Account with any local, state or federal taxing authority or provide
periodic written statements to the Company documenting the taxes payable by the
Company, if any, relating to any interest income earned on the Property;

 

(j)                                    Prepare, execute and file tax reports,
income or other tax returns and pay any taxes with respect to any income
generated by, and activities relating to, the Trust Account, regardless of
whether such tax is payable by the Trust Account or the Company, including, but
not limited to, franchise and income tax obligations, except pursuant to
Section 1(j) hereof; or

 

(k)                                 Verify calculations, qualify or otherwise
approve the Company’s written requests for distributions pursuant to Sections
1(i), 1(j) and 1(k) hereof.

 

4.                                      Trust Account Waiver.  The Trustee has
no right of set-off or any right, title, interest or claim of any kind (“Claim”)
to, or to any monies in, the Trust Account, and hereby irrevocably waives any
Claim to, or to any monies in, the Trust Account that it may have now or in the
future. In the event the Trustee has any Claim against the Company under this
Agreement, including, without limitation, under Section 2(b) or
Section 2(c) hereof, the Trustee shall pursue such Claim solely against the
Company and its assets outside the Trust Account and not against the Property or
any monies in the Trust Account.

 

--------------------------------------------------------------------------------


 

5.                                      Termination.  This Agreement shall
terminate as follows:

 

(a)                                 If the Trustee gives written notice to the
Company that it desires to resign under this Agreement, the Company shall use
its reasonable efforts to locate a successor trustee, pending which the Trustee
shall continue to act in accordance with this Agreement. At such time that the
Company notifies the Trustee that a successor trustee has been appointed and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b)                                 At such time that the Trustee has completed
the liquidation of the Trust Account and its obligations in accordance with the
provisions of Section 1(i) hereof (which section may not be amended under any
circumstances) and distributed the Property in accordance with the provisions of
the Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).

 

6.                                      Miscellaneous.

 

(a)                                 The Company and the Trustee each acknowledge
that the Trustee will follow the security procedures set forth below with
respect to funds transferred from the Trust Account. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such confidential information, or of any change in its authorized
personnel. In executing funds transfers, the Trustee shall rely upon all
information supplied to it by the Company, including, account names, account
numbers, and all other identifying information relating to a Beneficiary,
Beneficiary’s bank or intermediary bank. Except for any liability arising out of
the Trustee’s gross negligence, fraud or willful misconduct, the Trustee shall
not be liable for any loss, liability or expense resulting from any error in the
information or transmission of the funds.

 

(b)                                 This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. This Agreement may
be executed in several original or facsimile counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.

 

(c)                                  This Agreement contains the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof. Except for Sections 1(i) and 1(k) hereof (which may not be
modified, amended or deleted without the affirmative vote of sixty five percent
(65%) of the then outstanding shares of Common Stock and Class F common stock,
par value $0.0001 per share, of the Company voting together as a single class;
provided that no such amendment will affect any Public Stockholder who has
otherwise indicated his election to redeem his shares of Common Stock in
connection with a stockholder vote sought to amend this

 

--------------------------------------------------------------------------------


 

Agreement), this Agreement or any provision hereof may only be changed, amended
or modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto.

 

(d)                                 The parties hereto consent to the
jurisdiction and venue of any state or federal court located in the City of New
York, State of New York, for purposes of resolving any disputes hereunder. AS TO
ANY CLAIM, CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT,
EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY.

 

(e)                                  Any notice, consent or request to be given
in connection with any of the terms or provisions of this Agreement shall be in
writing and shall be sent by express mail or similar private courier service, by
certified mail (return receipt requested), by hand delivery or by facsimile
transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson or Sharmin Carter
Fax No.:  (212) 509-5150

 

if to the Company, to:

 

Federal Street Acquisition Corp.

100 Federal Street

Boston, MA 02110

Attn:  Shari Wolkon

Fax No.: (617) 227-3514

 

in each case, with copies to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn:  Alexander D. Lynch, Esq.
Fax No.:  (212) 310-8007

 

and

 

Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
Attn.:  Neil Shah
Email.:  Neil.Shah@citi.com

 

and

 

--------------------------------------------------------------------------------


 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park
New York, NY 10036
Attn.:  Syndicate Department
Fax No.:  (646) 855-3073

 

and

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attn.:  Alice Hsu
Fax No.:  (212) 872-1002

 

(f)                                   Each of the Company and the Trustee hereby
represents that it has the full right and power and has been duly authorized to
enter into this Agreement and to perform its respective obligations as
contemplated hereunder. The Trustee acknowledges and agrees that it shall not
make any claims or proceed against the Trust Account, including by way of
set-off, and shall not be entitled to any funds in the Trust Account under any
circumstance.

 

(g)                                  Each of the Company and the Trustee hereby
acknowledges and agrees that Citigroup Global Markets Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated are third party beneficiaries of this
Agreement.

 

(h)                                 Except as specified herein, no party to this
Agreement may assign its rights or delegate its obligations hereunder to any
other person or entity.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

Continental Stock Transfer & Trust Company, as Trustee

 

 

 

 

 

By:

/s/ Francis E. Wolf

 

 

Name: Francis E. Wolf

 

 

Title:

 

 

 

Federal Street Acquisition Corp.

 

 

 

 

 

By:

/s/ Charles Holden

 

 

Name: Charles Holden

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount

 

Initial set-up fee.

 

Initial closing of Offering by wire transfer.

 

$

2,000.00

 

Trustee administration fee

 

Payable annually. First year fee payable, at initial closing of Offering by wire
transfer, thereafter by wire transfer or check.

 

$

10,000.00

 

Transaction processing fee for disbursements to Company under Sections 1(i),
1(j) and 1(k)

 

Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1

 

$

250.00

 

Paying Agent services as required pursuant to Section 1(i)

 

Billed to Company upon delivery of service pursuant to Section 1(i)

 

Prevailing rates

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson or Sharmin Carter

 

Re:                             Trust Account
No.                                             Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Federal Street Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of July 18, 2017 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with                   (the “Target Business”) to consummate a
business combination with Target Business (the “Business Combination”) on or
about [insert date].  The Company shall notify you at least forty-eight (48)
hours in advance of the actual date of the consummation of the Business
Combination (the “Consummation Date”).  Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into the trust checking account at JP Morgan Chase
Bank, N.A. to the effect that, on the Consummation Date, all of funds held in
the Trust Account will be immediately available for transfer to the account or
accounts that the Company shall direct on the Consummation Date (including as
directed to it by the Representatives on behalf of the Underwriters (with
respect to the Deferred Discount)).  It is acknowledged and agreed that while
the funds are on deposit in the trust checking account at JP Morgan Chase Bank,
N.A. awaiting distribution, the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the President, which verifies that
the Business Combination has been approved by a vote of the Company’s
stockholders, if a vote is held and (b) joint written instruction signed by the
Company and Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated with respect to the transfer of the funds held in the Trust
Account, including payment of  amounts owned to public stockholders who have
properly exercised their redemption rights and payment of the Deferred Discount
to the Representatives from the Trust Account (the “Instruction Letter”).  You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the Notification and the Instruction

 

--------------------------------------------------------------------------------


 

Letter, in accordance with the terms of the Instruction Letter.  In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company in writing of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and be distributed after the Consummation Date to the
Company.  Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

 

Very truly yours,

 

 

 

Federal Street Acquisition Corp.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:        Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson or Sharmin Carter

 

Re:                             Trust Account No.      Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Federal Street Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of July 18, 2017 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business (the “Business Combination”) within
the time frame specified in the Company’s Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on           , 20    and to
transfer the total proceeds into the trust checking account at JP Morgan Chase
Bank, N.A. to await distribution to the Public Stockholders.  The Company has
selected [         ](1) as the record date for the purpose of determining the
Public Stockholders entitled to receive their share of the liquidation
proceeds.  You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company.  Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations

 

--------------------------------------------------------------------------------

(1)  24 months from the closing of the Offering.

 

--------------------------------------------------------------------------------


 

under the Trust Agreement shall be terminated, except to the extent otherwise
provided in Section 1(j) of the Trust Agreement.

 

 

Very truly yours,

 

 

 

Federal Street Acquisition Corp.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:        Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Accounting Department: Sharmin Carter and Celeste Gonzalez

 

Re:                             Trust Account No.      Tax Payment Withdrawal
Instruction

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Federal Street Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of July 18, 2017 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company
$        of the interest income earned on the Property as of the date hereof. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

Very truly yours,

 

 

 

Federal Street Acquisition Corp.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:        Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson or Sharmin Carter

 

Re:                              Trust Account No.     Stockholder Redemption
Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Federal Street Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of July 18, 2017 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Stockholders of the Company $                        of the principal and
interest income earned on the Property as of the date hereof. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that affects the substance or
timing of the Company’s obligation to redeem 100% of its public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
redeeming Public Stockholders in accordance with your customary procedures.

 

 

Very truly yours,

 

 

 

Federal Street Acquisition Corp.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:        Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

--------------------------------------------------------------------------------